                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                   Civil Case No. 18-20561
v.                                                 Honorable Linda V. Parker

DEMETRIUS A. MOTON,

               Defendant.
____________________________/

                    OPINION AND ORDER DENYING
                  DEFENDANT’S MOTION TO SUPPRESS

      Defendant Demetrius A. Moton (“Defendant”) is charged in this case with

one count of possession of a firearm by a prohibited person in violation of 18

U.S.C. § 922(g)(1). The matter is presently before the Court on Defendant’s

September 17, 2018 motion to suppress the firearm and ammunition seized during

a traffic stop on July 4, 2018. (ECF No. 16.) The government filed a response to

Defendant’s motion on October 9, 2018. (ECF No. 18.) On December 4, 2018,

this Court held a motion hearing. For the reasons that follow, the Court is denying

Defendant’s motion.

                      Factual and Procedural Background

      On July 4, 2018, Defendant planned to transport an assault-style rifle and

ammunition from his home to his father’s home. Defendant and his father live in
Flint, Michigan. Defendant testified at the motion hearing that the weapon

belonged to his son, who left for basic training in the United States Army in

January 2018. Defendant wanted to remove the weapon from his home because

his young children live in the house and a change in his or his wife’s work

schedule meant that there would be times that neither of them would be home to

supervise the children and keep them safe from the gun.

      Defendant has a 2003 felony conviction which prevents him from possessing

a firearm.1 However, Defendant testified that he believed he could transport the

rifle in his car if someone with a concealed pistol license (“CPL”) went with him.

Defendant therefore went to Steve Gardner’s house, someone who Defendant has

known since they went to high school together and who has a CPL. Mr. Gardner

confirmed to Defendant that he had a CPL and agreed to ride with him.

      Defendant and Mr. Gardner drove in Defendant’s 2010 Mercedes to

Defendant’s father’s home, but Defendant’s father was not home. After several

additional stops to locate his father and get gas, Defendant proceeded to drive

around the Flint area. He and Mr. Gardner were listening to music and had their

windows rolled at least partially down.



1
 On April 1, 2003, Defendant pleaded guilty to second degree murder in the 7th
Circuit Court in Flint, Michigan. (See Compl. at 3, ECF No. 1 at Pg ID 3.)
                                         2
      On July 4, 2018, Michigan State Troopers Jason Coon and Albert West were

working an overtime holiday shift from 6:00 p.m. to 4:00 a.m. The troopers were

not each other’s normal partners, but they shared a marked patrol car that evening.

Their assignment was to patrol the City of Flint.

      At approximately 8:00 p.m., the troopers were stopped with their vehicle

facing southbound on Trumball Drive at Stewart Avenue in Flint. Trooper West

testified that it was still light out at the time. Trooper Coon saw Defendant’s

vehicle driving eastbound on Stewart Avenue as it passed Trumball, and observed

that Defendant was not wearing his seatbelt. Trooper Coon testified that he was

able to make this observation because Defendant was wearing a light-colored shirt

and his window was partially down.

      At the motion hearing, Defendant testified that he was wearing his seatbelt

the entire time he was driving. Defendant explained that his car has an “annoying”

alarm—a beeping red blinking light—when you fail to wear your seatbelt and so

he wears it. When Mr. Gardner testified, he could not remember if Defendant had

been wearing his seatbelt.

      Trooper Coon attempted to enter Stewart Avenue to execute a traffic stop,

but he had to wait for a few cars to pass before he was able to pull onto Stewart.

By that point, Defendant had turned northbound on Fleming Road toward Pierson

                                          3
Road. Trooper Coon followed. Trooper West testified that he did not observe

Defendant’s vehicle when it drove by the stopped patrol car, but that Trooper Coon

reported what he witnessed as they began to follow Defendant’s vehicle. Trooper

West first saw Defendant’s vehicle as they travelled northbound on Fleming.

Defendant then turned right onto Pierson and pulled into the parking lot of a

convenience store on the south-side of the road.

      Troopers Coon and West testified that Defendant drove through the parking

lot of the convenience store and then immediately exited the lot, turning westbound

on Pierson. The troopers made a U-turn and followed Defendant’s vehicle as it

turned southbound onto Fleming. Trooper Coon testified that when Defendant

turned left onto Fleming, he made an illegal turn by entering the right-hand merge

lane before returning to the travel lane. Trooper West testified that he also

witnessed Defendant make a wide turn. Defendant testified that when he made the

turn, he saw glass in the travel lane and moved over to avoid it.

      The troopers activated their overhead lights after turning left onto Fleming

behind Defendant’s vehicle, at which point Defendant stopped his vehicle. After

pulling behind Defendant’s vehicle, Trooper Coon approached the driver’s side

door and Trooper West approached the front passenger door. An audio recording

of the troopers’ interaction with Defendant and Mr. Gardner was introduced as an

                                          4
exhibit at the motion hearing, although it is difficult to hear some of what was said

due in part to background noise.2

      Defendant asked Trooper Coon why he stopped him, and Trooper Coon

indicated that Defendant had made a wide turn. Trooper Coon did not mention the

seatbelt violation at this time. Trooper Coon then asked Defendant if he had any

weapons in the vehicle and Defendant indicated that there was a rifle in the trunk.

Trooper Coon asked if the rifle was loaded and Defendant said no but produced a

pistol magazine from the center console between the driver and passenger seats.

Trooper Coon asked Defendant if he had any prior felonies, to which Defendant

responded that he had a prior conviction for felony murder in 2003.

      The troopers then instructed Defendant and Mr. Gardner to exit the vehicle

and placed them in handcuffs. Trooper Coon asked Defendant for consent to

search the vehicle. Defendant denied consent. The troopers proceeded to search

the vehicle, citing exigent circumstances and probable cause (that is, the presence

of the weapon and ammunition in the vehicle and Defendant’s prior felony). The


2
 The troopers testified that a camera in the patrol car also should have visually
recorded the stop and is designed to automatically turn on when the overhead lights
are activated. Before they began their patrol, Trooper Coon tested the camera and
it appeared to be working. When the recording from the stop was downloaded,
however, it did not capture the outward facing camera feed. The recording did
capture video, however, at the point at which the officers moved Defendant to their
patrol car and switched the camera to record the vehicle’s interior.
                                           5
search revealed a .45 caliber semi-automatic high point rifle with a scope attached,

a magazine with ammunition loaded into the rifle, and three magazines with

additional ammunition.

      Trooper West then read Defendant his rights pursuant to Miranda v.

Arizona, 384 U.S. 436 (1966). Defendant indicated he understood his rights and

agreed to speak with the troopers. Trooper Coon testified that he asked Defendant

why he was not wearing a seatbelt and Defendant said he had just left somewhere

and just had not put it on. Trooper Coon then asked Defendant if he “normally

wears his seatbelt or just forgot that time,” to which Defendant responded that he

“just forgot that time.” While some of this conversation is not discernible on the

audio recording, it is possible to hear the quoted portions from 22:48 to 22:51.

      The troopers subsequently placed Defendant under arrest. They removed the

handcuffs from Mr. Gardner and told him he was free to leave.

      On July 5, 2018, Defendant was charged in a complaint with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). A grand jury

returned an indictment charging him with the same violation on August 15, 2018.

                          Applicable Law and Analysis

      The Fourth Amendment prohibits unreasonable searches and seizures by the

Government, and an ordinary traffic stop is a “seizure” within the meaning of the

                                          6
Fourth Amendment. United States v. Jackson, 682 F.3d 448, 453 (6th Cir. 2012);

see also Delaware v. Prouse, 440 U.S. 648, 653 (1979). “[A] police officer

lawfully may stop a car when he has probable cause to believe that a civil traffic

violation has occurred, or reasonable suspicion of an ongoing crime.” Jackson,

682 F.3d at 453 (citing United States v. Blair, 524 F.3d 740, 748 (6th Cir. 2008))

(additional citations omitted). Michigan law requires the driver and front seat

passenger of a motor vehicle to wear a seat belt. See Mich. Comp. Laws

§ 257.710e. The troopers testified that they also believed based on their training

that Defendant violated Michigan law by making a wide left turn.3 An officer’s

reasonable mistake with respect to his or her understanding of the facts or the

relevant law does not render a search and seizure unlawful under the Fourth

Amendment. Heien v. North Carolina, 135 S. Ct. 530, 536 (2014).

      Whether a particular traffic stop is constitutional is analyzed under “the

standard for temporary detentions set forth in Terry v. Ohio, 392 U.S. 1 (1968), and

its progeny.” United States v. Everett, 601 F.3d 484, 488 (6th Cir. 2010). Under

this framework, the stop must be “justified at its inception” and “reasonably related

in scope to the circumstances which justified the interference in the first place.”



3
 After the stop, Trooper Coon cited Michigan Compiled Laws Section
257.647(1)(b) or (c) as the statute Defendant violated.
                                          7
United States v. Winters, 782 F.3d 289, 296 (6th Cir. 2016) (citing Terry, 392 U.S.

at 20). “If an officer develops reasonable and articulable suspicion of criminal

activity during a stop, ‘he may extend the traffic stop long enough to confirm or

dispel his suspicions. Any such extension, though, must be limited in scope and

duration.’” Id. (quoting United States v. Johnson, 482 F. App’x 137, 143 (6th Cir.

2011) (additional quotation marks and citation omitted)).

      The Court holds that Troopers Coon and West had probable cause to believe

Defendant was driving without wearing his seatbelt and that he made an illegal left

turn. While Defendant now insists he was wearing his seatbelt, in his conversation

with the troopers during the stop, he appears to acknowledge that he in fact was not

wearing it. While only Trooper Coon observed Defendant without his seatbelt,

Trooper West testified that Trooper Coon reported the violation when they began

pursuing Defendant’s vehicle. Moreover, both troopers and Mr. Gardner indicate

that there was discussion during the traffic stop about Defendant not wearing his

seatbelt. This evidence suggests to the Court that Trooper Coon did not

manufacture the seatbelt violation post-arrest to justify the stop and is credible.

      In any event, there is no dispute that Defendant made a wide left turn (that

is, entered the outside right lane when turning onto Fleming) while the troopers

were following his vehicle but before he was seized for Fourth Amendment

                                           8
purposes. See United States v. Johnson, 631 F. App’x 299, 302 (6th Cir. 2015)

(discussing when a motorist is “seized” for purposes of the Fourth Amendment).

The turn was made before the troopers activated the patrol car’s overhead lights

and before Defendant pulled over and stopped in submission to police authority.

      In short, there was probable cause to conduct the traffic stop of Defendant’s

vehicle. Defendant has not challenged the officers’ basis for searching the vehicle

after learning that there was a rifle and ammunition inside and that Defendant was

a convicted felon. The Court concludes that the subsequent search of the vehicle

was lawful.

      Accordingly,

      IT IS ORDERED that Defendant’s motion to suppress (ECF No. 16) is

DENIED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: December 20, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, December 20, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager



                                         9
